DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
WO 2008/125202 (STRAZISAR), the closest prior art of record, fails to teach the light-curable composition comprising at least one thermoplastic polymer which essentially does not react with the photopolymerizable matrix material and does not participate in the polymerization process, and which is dissolved in the photopolymerizable matrix material. 

WO 2008/125202 (STRAZISAR) teaches polyurethane system which cure radiation and thermal action with crosslinking and use of thereof for the production of holographic media. The polyurethane composition comprise A) polyisocyanates, B) polyols, comprising at least one poly(€-caprolactone) polyester polyol, and E) photoinitiators (Abstract; p. 2, lines 1-16). The polyurethane polymer is the matrix material (p. 2, lines 7-9). The poly(€-caprolactone) polyester polyols of component B) have number average molar mass of from 500 to 2000 g/mol (p. 3, lines 29-p. 4, lines 3). One of more photointiators are used as component E) includes aromatic ketone compounds, e.g., benzophenones (p. 8, lines 28-p. 9, lines 1-27). The PU (polyurethane) systems include solvents such as ethyl acetate, butyl acetate, or acetone (p. 9, lines 23-30). The PU systems are adjusted so that the curing at room temperature begins within minutes to one hour. In a preferred embodiment, the curing is accelerated by heating the formulation after mixing to temperatures between 30 and 180oC. Immediately after mixing of all components, the polyurethane systems have viscosities at room temperature (around 20oC-22oC) of from 10 to 100,000 mPa.s (p. 13, lines 5-15) (when converted 0.1 to 100 Pa.s). The material can optionally be exposed to a strong, broadband light source (p.14, lines 25-27) (which reads on a light-curable). However, STRAZISAR does not teach the claim limitations of the present invention. Therefore, STRAZISAR fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763